Exhibit 10.44


SECOND AMENDED AND RESTATED
EXECUTIVE SEVERANCE BENEFITS AGREEMENT


This Second Amended and Restated Executive Severance Benefits Agreement (the
“Agreement”) is entered into this 24th day of December, 2008 (the “Effective
Date”), between Daniel n. Swisher, Jr. (“Executive”) and Sunesis
Pharmaceuticals, Inc. (the “Company”). This Agreement is intended to provide
Executive with the compensation and benefits described herein upon the
occurrence of specific events.  Certain capitalized terms used in this Agreement
are defined in Article 6.


Whereas, the Company and the Executive previously entered into an Executive
Severance Benefits Agreement, dated August 4, 2005, which agreement was amended
and restated by that certain Amended and Restated Executive Severance Benefits
Agreement, dated May 28, 2008 (collectively the “Prior Benefits Agreement”); and


Whereas, the Company and the Executive wish to amend and restate the Prior
Benefits Agreement by entering into this Second Amended and Restated Executive
Severance Benefits Agreement to clarify certain matters previously agreed to by
the parties and to comply with the parties’ original intent that the Prior
Benefits Agreement be interpreted, construed and administered in a manner that
satisfies Section 409A of the Internal Revenue Code of 1986, as amended from
time to time, among other things.


Now, Therefore, in consideration of the foregoing, the Company and the
Executive, intending to be legally bound, hereby amend and restate the Prior
Benefits Agreement and agree as follows:


ARTICLE 1


Scope of and Consideration For This Agreement


1.1  Position and Duties.  Executive is currently employed by the Company as
Chief Executive Officer.  Executive reports directly to the Board.


1.2  Restrictions.  During his employment by the Company, Executive agrees to
the best of his ability and experience that he will at all times loyally and
conscientiously perform all of the duties and obligations required of and from
him as Chief Executive Officer.  During the term of his employment, Executive
further agrees that he will devote all of his business time and attention to the
business of the Company, the Company will be entitled to all of the benefits and
profits arising from or incident to all such work, services and advice,
Executive will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Board, and Executive will not directly or indirectly
engage or participate in any business that is competitive in any manner with the
business of the Company.  Nothing in this Agreement will prevent Executive from
accepting speaking or presentation engagements in exchange for honoraria or from
service on boards of charitable organizations or otherwise participating in
civic, charitable or fraternal organizations, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.  It is contemplated that Executive may
serve on a board of directors of other, non-competitive companies, and the
Sunesis Board of Directors will not unreasonably withhold its consent from such
participation.  Such participation shall not exceed the greater of six (6) days
per year or such number of days as is required for Executive to serve on the
board of directors of one (1) such company.



--------------------------------------------------------------------------------


 
1.3  Confidential Information and Invention Assignment Agreement. Executive
acknowledges that he has previously executed and delivered to an officer of the
Company the Company’s Confidential Information and Invention Assignment
Agreement (the “Confidentiality Agreement”) and that the Confidentiality
Agreement remains in full force and effect.


1.4  Confidentiality of Terms.  Executive agrees to follow the Company’s strict
policy that employees must not disclose, either directly or indirectly, any
information, including any of the terms of this Agreement, regarding salary,
bonuses, or stock purchase or option allocations to any person, including other
employees of the Company; provided, however, that Executive may discuss such
terms with members of his immediate family and any legal, tax or accounting
specialists who provide Executive with individual legal, tax or accounting
advice, with third parties as needed to enforce the terms of this Agreement,
with other employees of the Company on a need to know basis if required to carry
out Executive’s duties as the Company’s Chief Executive Officer or at the
request of the Board.


1.5  Benefits Upon Change of Control.  The Company and Executive wish to set
forth the compensation and benefits which Executive shall be entitled to receive
in the event of a Change of Control or if Executive’s employment with the
Company is terminated under the circumstances described herein.


1.6  Consideration.  The duties and obligations of the Company to Executive
under this Agreement shall be in consideration for Executive’s past services to
the Company, Executive’s continued employment with the Company, and Executive’s
execution of a release in accordance with Section 4.1.


1.7  Prior Agreement.  This Agreement shall supersede any other agreement
relating to severance benefits in the event of Executive’s severance from
employment, including, without limitation the Employment Agreements between
Executive and the Company dated as of December 1, 2003 and December 3, 2001.


ARTICLE 2


Option Acceleration


2.1  Change of Control Option Acceleration.  In the event of a Change of
Control, the vesting and/or exercisability of fifty percent (50%) of Executive’s
then-outstanding Stock Awards shall be automatically accelerated immediately
prior to the effective date of such Change of Control.
 
2

--------------------------------------------------------------------------------


 
2.2  Covered Termination Option Acceleration.


(a)  In the event of a Covered Termination of Executive’s employment prior to or
more than twelve (12) months following the effective date of a Change of
Control, the vesting and/or exercisability of each of Executive’s
then-outstanding Stock Awards shall be automatically accelerated on the date of
termination as to the number of Stock Awards that would vest in the ordinary
course over the twelve (12) month period following the date of termination had
Executive remained continuously employed by the Company during such period.


(b)  In the event of a Covered Termination of Executive’s employment on or
within twelve (12) months following the effective date of a Change of Control,
the vesting and/or exercisability of one hundred percent (100%) of Executive’s
then-outstanding Stock Awards shall be automatically accelerated on the date of
termination.


2.3  Outstanding Stock Awards.  For the avoidance of doubt, the fifty percent
(50%), twelve (12) month and one hundred percent (100%) accelerated vesting
described in Sections 2.1 and 2.2 shall apply toward that portion of Executive’s
outstanding Stock Awards that are unvested as of the date of accelerated
vesting.


ARTICLE 3


Severance Benefits


3.1  Severance Benefits.  A Covered Termination of Executive’s employment prior
to or more than twelve (12) months following the effective date of a Change of
Control entitles Executive to receive the benefits set forth in this Section
3.1.


(a)  Base Salary.  The Company shall pay to Executive an amount equal to twelve
(12) months’ Base Salary.  Such severance amount shall be paid in cash in a
single lump sum within sixty (60) days following the Covered Termination,
subject to Sections 4.1 and 4.3 below, and shall be subject to all required tax
withholding.


(b)  Health Benefits.  Provided that Executive elects continued coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (together
with any state or local laws of similar effect, “COBRA”), the Company shall pay
the premiums of Executive’s group health insurance coverage, including coverage
for Executive’s eligible dependents, for a maximum period of the first twelve
(12) months following such Covered Termination or such lesser number of months
as Executive and Executive’s eligible dependents are eligible for such coverage;
provided, however, that the Company shall pay premiums for Executive and
Executive’s eligible dependents only for coverage for which they were enrolled
immediately prior to the Covered Termination.  Executive (and Executive’s
eligible dependents, as applicable) shall be solely responsible for making a
timely and accurate election for continuation of coverage pursuant to COBRA.  No
premium payments will be made following the effective date of Executive’s
coverage by a health insurance plan of a subsequent employer.  For the balance
of the period that Executive and Executive’s eligible dependents are entitled to
coverage under COBRA, if any, Executive shall maintain such coverage at
Executive’s own expense.
 
3

--------------------------------------------------------------------------------


 
3.2  Change of Control Severance Benefits. A Covered Termination of Executive’s
employment on or within twelve (12) months following the effective date of a
Change of Control entitles Executive to receive the benefits set forth in this
Section 3.2.


(a)  Base Salary.  The Company shall pay to Executive an amount equal to
eighteen (18) months’ Base Salary.  Such severance amount shall be paid in cash
in a single lump sum within sixty (60) days following the Covered Termination,
subject to Sections 4.1 and 4.3 below, and shall be subject to all required tax
withholding.


(b)  Bonus.  The Company shall pay to Executive an amount equal to eighteen
twelfths (18/12ths) of Executive’s target annual bonus for the fiscal year
during which the Covered Termination occurs, with such bonus determined assuming
that all of the performance objectives for such fiscal year have been attained
at target levels.  Such severance amount shall be paid in cash in a single lump
sum within sixty (60) days following the Covered Termination, subject to
Sections 4.1 and 4.3 below, and shall be subject to all required tax
withholding.


(c)  Health Benefits.  Provided that Executive elects continued coverage under
COBRA, the Company shall pay the premiums of Executive’s group health insurance
coverage, including coverage for Executive’s eligible dependents, for a maximum
period of the first eighteen (18) months following such Covered Termination or
such lesser number of months as Executive and Executive’s eligible dependents
are eligible for such coverage; provided, however, that the Company shall pay
premiums for Executive and Executive’s eligible dependents only for coverage for
which they were enrolled immediately prior to the Covered
Termination.  Executive (and Executive’s eligible dependents, as applicable)
shall be solely responsible for making a timely and accurate election for
continuation of coverage pursuant to COBRA.  No premium payments will be made
following the effective date of Executive’s coverage by a health insurance plan
of a subsequent employer.  For the balance of the period that Executive and
Executive’s eligible dependents are entitled to coverage under COBRA, if any,
Executive shall maintain such coverage at Executive’s own expense.


(d)  No Duplication of Benefits.  The payments and benefits provided for in this
Section 3.2 shall only be payable in the event of a Covered Termination of
Executive’s employment on or within twelve (12) months following the effective
date of a Change of Control.  In the event of a Covered Termination of
Executive’s employment prior to or more than twelve (12) months following a
Change of Control, then Executive shall receive the payments and benefits
described in Section 3.1 and shall not be eligible to receive any of the
payments and benefits described in this Section 3.2.


3.3  Other Terminations.  If Executive’s employment is terminated by the Company
for Cause, by Executive other than pursuant to a Constructive Termination or as
a result of Executive’s death or disability, the Company shall not have any
other or further obligations to Executive under this Agreement (including any
financial obligations) except that Executive shall be entitled to receive (a)
Executive’s fully earned but unpaid base salary, through the date of termination
at the rate then in effect, and (b) all other amounts or benefits to which
Executive is entitled under any compensation, retirement or benefit plan or
practice of the Company at the time of termination in accordance with the terms
of such plans or practices, including, without limitation, any eligibility for
continuation of benefits required by COBRA.  In addition, subject to the
provisions of the Company’s equity compensation plans and the terms of
Executive’s Stock Awards, if Executive’s employment is terminated by the Company
for Cause, by Executive other than pursuant to a Constructive Termination or as
a result of Executive’s death or disability, all vesting of Executive’s unvested
Stock Awards previously granted to him by the Company shall cease as of the date
of termination and none of such unvested Stock Awards shall be exercisable
following the date of such termination.  The foregoing shall be in addition to,
and not in lieu of, any and all other rights and remedies which may be available
to the Company under the circumstances, whether at law or in equity.


4

--------------------------------------------------------------------------------


 
3.4  Mitigation.  Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by any retirement benefits received by Executive after the date of the
Covered Termination.


3.5  Exclusive Remedy.  Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination.  In
the event of a termination of Executive’s employment with the Company,
Executive’s sole remedy shall be to receive the payments and benefits described
in this Agreement.


ARTICLE 4


Limitations and Conditions Upon Benefits


4.1  Release Prior to Payment of Benefits.  Upon the occurrence of a Covered
Termination of Executive’s employment, and prior to the payment of any benefits
under this Agreement on account of such Covered Termination, Executive shall
execute a release (the “Release”) in the form attached hereto and incorporated
herein as Exhibit A or Exhibit B, as applicable.  Such Release shall
specifically relate to all of Executive’s rights and claims in existence at the
time of such execution and shall confirm Executive’s obligations under the
Confidentiality Agreement.  It is understood that, as specified in the
applicable Release, Executive has a certain number of calendar days to consider
whether to execute such Release, and Executive may revoke such Release within
seven (7) calendar days after execution.  In the event Executive does not
execute such Release within the applicable period, or if Executive revokes such
Release within the subsequent seven (7) day period, no benefits shall be payable
under this Agreement.  Notwithstanding the payment schedules set forth in
Article 3 above, no payments or benefits will be made prior to the effective
date of the Release. On the first regular payroll pay day following the
effective date of the Release (but in no event later than the 60th day after the
Covered Termination date), the Company will pay the Executive the payments and
benefits the Executive would otherwise have received on or prior to such date
but for the delay in payment related to the effectiveness of the Release, with
the balance of the payments and benefits being paid as originally scheduled.


5

--------------------------------------------------------------------------------


 
4.2  Termination of Benefits.  Benefits under this Agreement shall terminate
immediately if the Executive, at any time, violates any proprietary information
or confidentiality obligation to the Company, including, without limitation, the
Confidentiality Agreement.


4.3  Compliance with Section 409A.  It is intended that each installment of the
payments and benefits provided for in Articles 2 and 3 is a separate “payment”
for  purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).  For the
avoidance of doubt, it is intended that payments of the amounts set forth in
Articles 2 and 3 satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code (together, with any state law of
similar effect, “Section 409A”) provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or,
if applicable, the successor entity thereto) determines that the separation
payments and benefits provided under this Agreement (the “Agreement Payments”)
constitute “deferred compensation” under Section 409A and Executive is a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A(a)(2)(B)(i) of the Code (a “Specified
Employee”), on his “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h)), then, solely to the extent necessary to avoid
the incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Agreement Payments shall be delayed as follows:  on the earlier to
occur of (i) the date that is six months and one day after Executive’s
“separation from service” (as defined under Section 409A) or (ii) the date of
Executive’s death (such earlier date, the “Delayed Initial Payment Date”), the
Company (or the successor entity thereto, as applicable) shall (A) pay to the
Executive a lump sum amount equal to the sum of the Agreement Payments that the
Executive would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the Agreement Payments had not been so
delayed and (B) commence paying the balance of the Agreement Payments in
accordance with the applicable payment schedules set forth in this Agreement.


ARTICLE 5


Parachute Payments


5.1  Best Pay Provision.  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any Payment under this
Agreement would, when combined with all other Payments Executive receives from
the Company or any successor or parent or subsidiary thereof, but for this
Article 5, be subject to the Excise Tax, then such Payments shall be either (a)
the full amount of such Payments or (b) such lesser amount as would result in no
portion of the Payments being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employment taxes, income taxes and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payments
notwithstanding that all or some portion of the Payments may be subject to the
Excise Tax.  If a reduced amount is to be paid, (i) the Executive shall have no
rights to any additional payments and/or benefits constituting the Payments, and
(ii) reduction in payments and/or benefits shall occur in the following order:
(1) reduction of other cash payments (if any); (2) cancellation of accelerated
vesting of equity awards other than stock options; (3) cancellation of
accelerated vesting of stock options; and (4) reduction of other benefits (if
any) paid to the Executive.  In the event that acceleration of compensation from
the Executive’s equity awards is to be reduced, such acceleration of vesting
shall be canceled in the reverse order of the date of grant.
 
6

--------------------------------------------------------------------------------


 
5.2  Determinations.  All determinations required to be made under this Article
5, including whether and to what extent the Payments shall be reduced and the
assumptions to be utilized in arriving at such determination, shall be made by
the nationally recognized certified public accounting firm used by the Company
immediately prior to the Change of Control or, if such firm declines to serve,
such other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”).  The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
at such time as is requested by the Company.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  For
purposes of making the calculations required by this Article 5, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good-faith interpretations concerning the
application of Sections 280G and 4999 of the Code.


ARTICLE 6


Definitions


For purposes of the Agreement, the following terms are defined as follows:


6.1  “Base Salary” means Executive’s annual base salary as in effect during the
last regularly scheduled payroll period immediately preceding the Covered
Termination (or, in the case of a Covered Termination arising from Constructive
Termination, the annual base salary as in effect immediately prior to the event
that gives rise to a right to resign as a Constructive Termination).


6.2  “Board” means the Board of Directors of the Company.


6.3  “Cause” means that, in the reasonable determination of the Company,
Executive:


(a)  has committed an act of fraud or embezzlement or has intentionally
committed some other illegal act that has a material adverse impact on the
Company or any successor or parent or subsidiary thereof;


(b)  has been convicted of, or entered a plea of “guilty” or “no contest” to, a
felony which causes or may reasonably be expected to cause substantial economic
injury to or substantial injury to the reputation of the Company or any
subsidiary or affiliate of the Company;


(c)  has made any unauthorized use or disclosure of confidential information or
trade secrets of the Company or any successor or parent or subsidiary thereof
that has a material adverse impact on any such entity;


(d)  has committed any other intentional misconduct that has a material adverse
impact on the Company or any successor or parent or subsidiary thereof, or


7

--------------------------------------------------------------------------------


 
(e)  has intentionally refused or intentionally failed to act in accordance with
any lawful and proper direction or order of the Board; provided such direction
is not materially inconsistent with the Executive’s customary duties and
responsibilities.


6.4  “Change of Control” means and includes each of the following:


(a)  the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, and the rules thereunder) of “beneficial
ownership” (as determined pursuant to Rule 13d-3 under the Securities Exchange
Act of 1934, as amended) of securities entitled to vote generally in the
election of directors (“voting securities”) of the Company that represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities, other than:


(i)  an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or


(ii)  an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company;


Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section: an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change of Control; or


(b)  the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction:


(i)  which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
 
8

--------------------------------------------------------------------------------


 
(ii)  after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (ii) as beneficially owning fifty percent (50%) or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction;
or


(c)  the Company’s stockholders approve a liquidation or dissolution of the
Company.


Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if: (i) it constitutes the Company’s initial public offering of its
securities; or (ii) it is a transaction effected primarily for the purpose of
financing the Company with cash (as determined by the Board in its discretion
and without regard to whether such transaction is effectuated by a merger,
equity financing or otherwise).  The Board shall have full and final authority,
which shall be exercised in its discretion, to determine conclusively whether a
Change of Control of the Company has occurred pursuant to the above definition,
and the date of the occurrence of such Change of Control and any incidental
matters relating thereto.


6.5  “Code” means the Internal Revenue Code of 1986, as amended from time to
time and the Treasury Regulations thereunder.


6.6  “Company” means Sunesis Pharmaceuticals, Inc. or, following a Change of
Control, the surviving entity resulting from such transaction.


6.7  “Constructive Termination” means that Executive voluntarily terminates
employment with the Company (or any successor thereto) if and only if:


(a)  one of the following actions have been taken without Executive’s express
written consent:


(i)  there is a material diminution in the authority, duties or responsibilities
of Executive, or the assignment to Executive of duties that are materially
inconsistent with and materially adverse to Executive’s position;


(ii)  a change in the Executive’s direct reporting relationship so that
Executive no longer reports directly to the Board;


(iii)  there is a material reduction in Executive’s Base Salary (which the
parties agree is a reduction of 5% or more), unless the base salaries of all
other executives are similarly reduced (but in no event by an amount more than
10% each);


(iv)  there is a material reduction in Executive’s target bonus on or within
twelve (12) months following the effective date of a Change of Control (which
the parties agree is a reduction of 20% or more of the target bonus, and which
the parties agree is a material breach of the terms of Executive’s employment
with the Company), unless the target bonuses of all other executives are
similarly reduced (but in no event by an amount more than 40% each);


9

--------------------------------------------------------------------------------


 
(v)  Executive is required to relocate Executive’s principal place of employment
to a facility or location that would increase Executive’s one way commute
distance by more than thirty (30) miles from such Executive’s place of
employment immediately prior to such change;


(vi)  the Company materially breaches its obligations under this Agreement or
any then-effective written employment agreement with Executive; or


(vii)  any acquirer, successor or assignee of the Company materially fails to
assume and perform, in all material respects, the obligations of the Company
hereunder; and


(b)  Executive provides written notice to the Company’s General Counsel within
the ninety (90)-day period immediately following such action; and


(c)  such action is not remedied by the Company within thirty (30) days
following the Company’s receipt of such written notice; and


(d)  Executive’s resignation is effective not later than sixty (60) days after
the expiration of such thirty (30) day cure period.


The termination of Executive’s employment as a result of Executive’s death or
disability will not be deemed to be a Constructive Termination.


6.8  “Covered Termination” means an Involuntary Termination Without Cause or a
Constructive Termination, in either case, provided such termination constitutes
a “separation from service” under Treasury Regulation Section 1.409A-1(h).


6.9  “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.


6.10  “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge other than for Cause.  The termination of Executive’s employment as a
result of Executive’s death or disability will not be deemed to be an
Involuntary Termination Without Cause.


6.11  A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.


6.12  “Stock Awards” means all stock options, restricted stock and such other
awards granted pursuant to the Company’s stock option and equity incentive award
plans or agreements and any shares of stock issued upon exercise thereof, and
any awards into which such awards are converted by reason of a Change of Control
(e.g., by reason of assumption, substitution or conversion by the successor
entity or acquiring corporation).


10

--------------------------------------------------------------------------------


 
ARTICLE 7


General Provisions


7.1  Employment Status.  This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on the Company any obligation (a) to retain Executive as an employee,
(b) to change the status of Executive as an at-will employee, or (c) to change
the Company’s policies regarding termination of employment.


7.2  Notices.  Any notices provided hereunder must be in writing, and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by facsimile) or the
third day after mailing by first class mail to the Company at its primary office
location and to Executive at Executive’s address as listed in the Company’s
payroll records.  Any payments made by the Company to Executive under the terms
of this Agreement shall be delivered to Executive either in person or at the
address as listed in the Company’s payroll records.


7.3  Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.


7.4  Waiver.  If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.


7.5  Arbitration.  Any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Agreement shall be settled by final
and binding arbitration in San Mateo County, California, before a single neutral
arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction.  Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.).  If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules.  Each party shall pay the fees of its own attorneys,
the expenses of its witnesses and all other expenses connected with presenting
its case; however, Executive and the Company agree that, to the extent permitted
by law, the arbitrator may, in his or her discretion, award reasonable
attorneys’ fees to the prevailing party.  Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration, AAA’s
administrative fees, the fee of the arbitrator, and all other fees and costs,
shall be borne by the Company.  This Section 7.5 is intended to be the exclusive
method for resolving any and all claims by the parties against each other for
payment of damages under this Agreement or relating to Executive’s employment;
provided, however, that neither this Agreement nor the submission to arbitration
shall limit the parties’ right to seek provisional relief, including, without
limitation, injunctive relief, in any court of competent jurisdiction pursuant
to California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction.  Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration.  Both Executive and the
Company expressly waive their right to a jury trial. Pursuant to California
Civil Code Section 1717, each party warrants that it was represented by counsel
in the negotiation and execution of this Agreement, including the attorneys’
fees provision herein.
 
11

--------------------------------------------------------------------------------


 
7.6  Complete Agreement.  This Agreement, including Exhibit A and Exhibit B,
constitutes the entire agreement between Executive and the Company, and is the
complete, final, and exclusive embodiment of their agreement with regard to
severance benefits to Executive in the event of employment termination, wholly
superseding all written and oral agreements with respect to severance benefits
to Executive in the event of employment termination.  It is entered into without
reliance on any promise or representation other than those expressly contained
herein.  Notwithstanding anything herein to the contrary, this Agreement shall
not supersede any indemnification agreement between Executive and the Company.


7.7  Amendment or Termination of Agreement.  This Agreement may be changed or
terminated only upon the mutual written consent of the Company and
Executive.  The written consent of the Company to a change or termination of
this Agreement must be signed by an executive officer of the Company after such
change or termination has been approved by the Board.


7.8  Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.


7.9  Headings.  The headings of the Articles and Sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.


7.10  Successors and Assigns.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, and the Company, and any
surviving entity resulting from a Change of Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company, and their respective successors,
assigns, heirs, executors and administrators, without regard to whether or not
such person actively assumes any rights or duties hereunder; provided, however,
that Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.


7.11  Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California, without regard to such state’s conflict of laws rules.


7.12  Non-Publication.  The parties mutually agree not to disclose publicly the
terms of this Agreement except to the extent that disclosure is mandated by
applicable law or regulation or to their respective advisors (e.g., attorneys,
accountants).


12

--------------------------------------------------------------------------------


 
7.13  Construction of Agreement.  In the event of a conflict between the text of
the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.






(Signature Page Follows)
 
13

--------------------------------------------------------------------------------




In Witness Whereof, the parties have executed this Agreement on the Effective
Date written above.
 
 
Sunesis Pharmaceuticals, Inc.
 
Daniel N. Swisher, Jr.
                     
By:
/s/ Valerie L. Pierce
 
/s/ Daniel N. Swisher, Jr.
           
Name:
Valerie L. Pierce
               
Title:
Senior Vice President, General Counsel, and Corporate Secretary
     

 
 
Exhibit A:  Release (Individual Termination)
Exhibit B:  Release (Group Termination)
 

--------------------------------------------------------------------------------


 
Exhibit A


RELEASE
(Individual Termination)


I understand that this Release, together with the Amended and Restated Executive
Severance Benefits Agreement, constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company, affiliates of the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Amended and Restated Executive Severance Benefits Agreement, which I have
executed and of which this Release is a part.


1.  Proprietary Information Obligations. I hereby confirm my obligations under
my Confidentiality Agreement with the Company.


2.  General Release. In exchange for severance benefits and other consideration
provided to me by the Amended and Restated Executive Severance Benefits
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its current and former directors, officers,
employees, stockholders, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release (collectively, the “Released Claims”).  The Released Claims
include, but are not limited to:  (1) all claims arising out of or in any way
related to my employment with the Company or its affiliates, or the termination
of that employment; (2) all claims related to my compensation or benefits,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company or its affiliates; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended).  Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waiveable as a matter of law.  In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that I hereby waive
my right to any monetary benefits in connection with any such claim, charge or
proceeding.  I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.
 
1

--------------------------------------------------------------------------------


 
3.  ADEA Waiver.  I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA.  I also acknowledge that the
consideration given for the Released Claims is in addition to anything of value
to which I was already entitled.  I further acknowledge that I have been advised
by this writing, as required by the ADEA, that: (a) the Released Claims do not
apply to any rights or claims that arise after the date I sign this Release; (b)
I should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have twenty-one (21) days to consider
this Release (although I may choose to voluntarily sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).


4.  Section 1542 Waiver.  I acknowledge that I have read and understand Section
1542 of the California Civil Code which reads as follows: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his or her favor at the time of executing the release, which if known by him
or her must have materially affected his or her settlement with the debtor.”  I
hereby expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to my release of
any claims I may have against the Company.


5.  Representations. I hereby represent that I have been paid all compensation
owed and for all hours worked, I have received all the leave and leave benefits
and protections for which I am eligible, and I have not suffered any on-the-job
injury for which I have not already filed a workers’ compensation claim.


6.  Non-Disparagement.  I hereby agree not to disparage the Company, or its
officers, directors, employees, shareholders or agents, in any manner likely to
be harmful to its or their business, business reputation, or personal
reputation; provided, however, that I will respond accurately and fully to any
question, inquiry or request for information when required by legal process.


I acknowledge that to become effective, I must sign and return this Release to
the Company on or after ____________________, so that it is received not later
than twenty-one (21) days following the date it is provided to me, and I must
not revoke it thereafter.

 

 
Daniel N. Swisher, Jr.
                       
Date:
 

 
2

--------------------------------------------------------------------------------


    
Exhibit B


RELEASE
(Group Termination)


I understand that this Release, together with the Amended and Restated Executive
Severance Benefits Agreement, constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company, affiliates of the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Amended and Restated Executive Severance Benefits Agreement, which I have
executed and of which this Release is a part.


1.  Proprietary Information Obligations.  I hereby confirm my obligations under
my Confidentiality Agreement with the Company.


2.  General Release. In exchange for severance benefits and other consideration
provided to me by the Amended and Restated Executive Severance Benefits
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its current and former directors, officers,
employees, stockholders, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release (collectively, the “Released Claims”).  The Released Claims
include, but are not limited to:  (1) all claims arising out of or in any way
related to my employment with the Company or its affiliates, or the termination
of that employment; (2) all claims related to my compensation or benefits,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company or its affiliates; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended).  Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waiveable as a matter of law.  In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that I hereby waive
my right to any monetary benefits in connection with any such claim, charge or
proceeding.  I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.
 
1

--------------------------------------------------------------------------------


 
3.  ADEA Waiver.  I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA.  I also acknowledge that the
consideration given for the Released Claims is in addition to anything of value
to which I was already entitled.  I further acknowledge that I have been advised
by this writing, as required by the ADEA, that: (a) the Released Claims do not
apply to any rights or claims that arise after the date I sign this Release; (b)
I should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have forty-five (45) days to consider
this Release (although I may choose to voluntarily sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).  I have received with this Release all of the information required by
the ADEA, including without limitation a detailed list of the job titles and
ages of all employees who were terminated in this group termination and the ages
of all employees of the Company in the same job classification or organizational
unit who were not terminated, along with information on the eligibility factors
used to select employees for the group termination and any time limits
applicable to this group termination program.


4.  Section 1542 Waiver.  I acknowledge that I have read and understand Section
1542 of the California Civil Code which reads as follows: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his or her favor at the time of executing the release, which if known by him
or her must have materially affected his or her settlement with the debtor.”  I
hereby expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to my release of
any claims I may have against the Company.


5.  Representations. I hereby represent that I have been paid all compensation
owed and for all hours worked, I have received all the leave and leave benefits
and protections for which I am eligible, and I have not suffered any on-the-job
injury for which I have not already filed a workers’ compensation claim.


6.  Non-Disparagement.  I hereby agree not to disparage the Company, or its
officers, directors, employees, shareholders or agents, in any manner likely to
be harmful to its or their business, business reputation, or personal
reputation; provided, however, that I will respond accurately and fully to any
question, inquiry or request for information when required by legal process.
 
 
(Signature Page Follows)
 
2

--------------------------------------------------------------------------------




I acknowledge that to become effective, I must sign and return this Release to
the Company on or after ____________________, so that it is received not later
than forty-five (45) days following the date it is provided to me, and I must
not revoke it thereafter.
 



 
Daniel N. Swisher, Jr.
                       
Date:
 

 
3

--------------------------------------------------------------------------------

